Title: To Thomas Jefferson from George Taylor, Jr., with Jefferson’s Note, 11 September 1793
From: Taylor, George, Jr.,Jefferson, Thomas
To: Jefferson, Thomas



Dear Sir
Philadelphia Septr. 11th. 1793.

On shewing the Note you were so kind as to give me, to Mr. Kean Cashier of the Bank of the U.S. he told me that it would be thrown out by the direction on account of it’s want of form. I therefore take the liberty to enclose it and the one he proposed, and to request the favor of you to direct it’s amount to be paid to Mr. Benjn. Bankson, who has promised to forward the same to me in Post notes. I have the honor to be with much respect and sincere attachment, Dear Sir, Your mo. obt. & very humble servant.

Geo: Taylor Jr.


[Note by TJ:]
Endorsed a note in due form for Mr. Taylor, and destroyed the first.

